ULTRA VARIABLE LIFE ULTRANNUITY SERIES V VARIABLE ANNUITY Prospectus Supplement Dated April 1, 2011 Effective April4, 2011, the name of the MFS Research Subaccount will change its name to the MFS® VIT Research Subaccount. All references to the former name in the Prospectus are hereby changed to reflect the new name effective April4, 2011. Effective May2, 2011, the name of the DWS Global Opportunities VIP Subaccount will change its name to the DWS Global Small Cap Growth VIP Subaccount. All references to the former name in the Prospectus are hereby changed to reflect the new name effective May2, 2011. Investors should retain this supplement for future reference. COMPANION LIFE INSURANCE COMPANY, Variable Product Services Mailing Address:P.O. Box 750497, Topeka, Kansas 66675-04971-800-494-0067
